MEMORANDUM OPINION
                                       No. 04-12-00345-CR

                                     Robert Patrick WHITE,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                    From the 437th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2008-CR-4260C
                          Honorable Lori I. Valenzuela, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: July 25, 2012

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed sentence on June 7, 2011. Because appellant did not file a

motion for new trial, the notice of appeal was due to be filed July 7, 2011. Tex. R. App. P.

26.2(a)(1). A motion for extension of time to file the notice of appeal was due on July 22, 2011.

Tex. R. App. P. 26.3. Appellant filed a “Notice of Out-of-Time Appeal” on May 17, 2012.

Appellant did not file a motion for extension of time. On June 13, 2012, this court ordered

appellant to show cause in writing no later than July 13, 2012 why this appeal should not be
                                                                                     04-12-00345-CR


dismissed for lack of jurisdiction. Appellant did not file a response. This court lacks jurisdiction

over an appeal of a criminal conviction in the absence of a timely, written notice of appeal.

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Shute v. State, 744 S.W.2d 96, 97

(Tex. Crim. App. 1988); see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.

Crim. App. 1991) (out-of-time appeal from felony conviction may be sought by filing a writ of

habeas corpus pursuant to Texas Code of Criminal Procedure article 11.07). This appeal is

therefore dismissed for lack of jurisdiction.



                                                      PER CURIAM

Do not publish




                                                -2-